
	
		I
		112th CONGRESS
		1st Session
		H. R. 2993
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mr. Graves of
			 Missouri (for himself, Mrs.
			 Emerson, Mrs. Hartzler,
			 and Mr. Luetkemeyer) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Chief of the Army Corps of Engineers to
		  revise certain authorized purposes described in the Missouri River Mainstem
		  Reservoir System Master Water Control Manual.
	
	
		1.Master water control manual
			 revisionNot later than 90
			 days after the date of enactment of this Act, the Secretary of the Army, acting
			 through the Chief of the Army Corps of Engineers, shall revise the Missouri
			 River Mainstem Reservoir System Master Water Control Manual and any related
			 regulations to delete fish and wildlife as an authorized purpose of the Corps
			 and elevate flood control as the highest priority of authorized purposes of the
			 Corps at all times, not just during significant runoff events.
		
